     Case 2:19-cv-02078-APG-NJK Document 48 Filed 10/23/20 Page 1 of 3


      CAMPBELL & WILLIAMS
 1    DONALD J. CAMPBELL, ESQ. (1216)
      djc@cwlawlv.com
 2
      J. COLBY WILLIAMS, ESQ. (5549)
 3    jcw@cwlawlv.com
      PHILIP R. ERWIN, ESQ (11563)
 4    pre@cwlawlv.com
      700 South Seventh Street
 5    Las Vegas, Nevada 89101
      Telephone: (702) 382-5222
 6
      Facsimile: (702) 382-0540
 7
      Attorneys for Defendant
 8    FP Holdings, L.P.
 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11     BIG CITY DYNASTY CORP. and RYAN                   Case No.: 2:19-cv-02078-APG-NJK
       RADDON,
12
                              Plaintiff,
13
       vs.                                              STIPULATION AND ORDER TO
14                                                      EXTEND DEADLINE TO RESPOND
       FP HOLDINGS, L.P.,                               TO PLAINTIFFS’ MOTION FOR
15                                                      SUMMARY JUDGMENT
                              Defendant.
16                                                      (First Request)
17

18
             Plaintiffs Big City Dynasty Corp. and Ryan Raddon (“Plaintiffs”) filed their Motion for
19

20    Summary Judgment (ECF No. 46) on October 6, 2020. The response of Defendant FP Holdings,

21    L.P. (“FP,” and together with Plaintiffs, “the Parties”) is presently due on Tuesday, October 27,

22    2020. The Parties, by and through their respective counsel of record, stipulate and agree that FP
23
      shall have a 6-day extension of time to respond to the motion. If approved by the Court, FP’s
24
      response would now be due on Monday, November 2, 2020. This is the first request seeking an
25
      extension of this deadline.
26
             FP respectfully submits good cause exists for this brief extension as its counsel has been
27

28    tied up taking and responding to expedited discovery in anticipation of a preliminary injunction

                                                 1
     Case 2:19-cv-02078-APG-NJK Document 48 Filed 10/23/20 Page 2 of 3


      hearing set in a state court matter for mid-November. FP further submits the requested extension
 1
      is not for purposes of delay.
 2

 3          IT IS SO STIPULATED.

 4    October 23, 2020.                                   October 23, 2020
 5    CAMPBELL & WILLIAMS                                 SNELL & WILMER, L.L.P.
 6
     By /s/ J. Colby Williams                             By /s/ Alex L. Fugazzi
 7   DONALD J. CAMPBELL, ESQ. (1216)                      ALEX L. FUGAZZI, ESQ. (9022)
     J. COLBY WILLIAMS, ESQ. (5549)                       ALEEM A. DHALLA, ESQ. (14188)
 8   PHILIP R. ERWIN, ESQ (11563)                         3883 Howard Hughes Parkway, Suite 1100
     700 South Seventh Street                             Las Vegas, Nevada 89169
 9   Las Vegas, Nevada 89101
10                                                        REED SMITH LLP
     Attorneys for Defendant                              JORDAN W. SIEV, ESQ.
11   FP Holdings, L.P.                                    JOHN P. KENNEDY, ESQ.
                                                          599 Lexington Avenue, 22nd Floor
12                                                        New York, NY 10022
13                                                       Attorneys for Plaintiffs
14                                                       Big City Dynasty Corp. and Ryan Raddon

15                                               IT IS SO ORDERED:

16
                                                 By__________________________________
17                                                 ANDREW P. GORDON
18                                               UNITED STATES DISTRICT JUDGE

19                                                       October 23, 2020
                                                 DATED:_____________________________

20

21

22

23

24

25

26

27

28

                                                2
     Case 2:19-cv-02078-APG-NJK Document 48 Filed 10/23/20 Page 3 of 3


                                         CERTIFICATE OF SERVICE
 1
             The undersigned hereby certifies that service of the foregoing Stipulation and [Proposed]
 2
 3    Order to Extend Deadline to Respond to Plaintiffs’ Motion for Summary Judgment was

 4    served on the 23rd day of October, 2020 via the Court’s CM/ECF electronic filing system
 5    addressed to all parties on the e-service list.
 6
                                                        /s/ J. Colby Williams
 7                                                      An employee of Campbell & Williams

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
